SUMMARY ORDER
Appellant, Sherman Walker, pro se, appeals from the judgment the United States District Court of the Southern District of New York (Chin, J.), granting defendants’ motion for summary judgment, dismissing the complaint, and dismissing various motions filed by Walker.
The parties’ familiarity with the facts is assumed. We affirm the judgment of the district court, for substantially the reasons given by the district court. See Walker v. Keyser, No. 98 Civ. 5217, 2001 U.S. Dist. LEXIS 15429, 2001 WL 1160588 (S.D.N.Y. Oct. 2, 2001), amended by, 2001 U.S. Dist. LEXIS 18518 (S.D.N.Y. Oct. 17, 2001).
The judgment of the district court is AFFIRMED.